
	

114 HR 2450 IH: Therapeutic Fraud Prevention Act
U.S. House of Representatives
2015-05-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 2450
		IN THE HOUSE OF REPRESENTATIVES
		
			May 19, 2015
			Mr. Ted Lieu of California (for himself, Ms. Pelosi, Mrs. Davis of California, Mr. Engel, Mr. Farr, Mr. Peters, Ms. Hahn, Mrs. Watson Coleman, Mr. McDermott, Mr. Blumenauer, Mr. Meeks, Mr. Takano, Mr. Rush, Mr. Welch, Ms. Clarke of New York, Ms. Lee, Ms. Schakowsky, Mr. Pocan, Mrs. Beatty, Ms. Norton, Mr. Grijalva, Mr. Gutiérrez, Mr. Kildee, Ms. DelBene, Mr. Ellison, Mr. Lewis, Mr. Van Hollen, Mr. Quigley, Mr. Higgins, Mr. Sean Patrick Maloney of New York, Mr. Cárdenas, Mr. Schiff, Ms. Clark of Massachusetts, Mr. Ruiz, Ms. Speier, and Mr. Honda) introduced the following bill; which was referred to the Committee on Energy and Commerce
		
		A BILL
		To prohibit, as an unfair and deceptive act or practice, commercial sexual orientation conversion
			 therapy, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Therapeutic Fraud Prevention Act. 2.FindingsCongress finds that—
 (1)being lesbian, gay, bisexual, transgender, or gender nonconforming is not a disorder, disease, illness, deficiency, or shortcoming;
 (2)the national community of professionals in education, social work, health, mental health, and counseling has determined that there is no scientifically valid evidence for attempting to prevent a person from being lesbian, gay, bisexual, transgender, or gender nonconforming;
 (3)such professionals have determined that there is no evidence that conversion therapy is effective or that an individual’s sexual orientation or gender identity can be changed by conversion therapy;
 (4)such professionals have also determined that the potential risks of conversion therapy are not only that it is ineffective, but also substantially dangerous to an individuals’s mental and physical health, and has been shown to contribute to depression, self-harm, low self-esteem, family rejection, and suicide; and
 (5)it is in the interest of the Nation to make sure that lesbian, gay, bisexual, and transgender people and their families are not defrauded by persons seeking to profit by offering this harmful and wholly ineffective therapy.
			3.Unfair or deceptive acts and practices related to conversion therapy
 (a)Unlawful conductIt shall be unlawful for any person to— (1)provide conversion therapy to any individual if such person receives monetary compensation in exchange for such services; or
 (2)advertise for the provision of conversion therapy where such advertising claims— (A)to change another individual’s sexual orientation or gender identity;
 (B)to eliminate or reduce sexual or romantic attractions or feelings toward individuals of the same gender; or
 (C)that such efforts are harmless or without risk to individuals receiving such therapy. (b)Violation of ruleA violation of subsection (a) shall be treated as a violation of a rule defining an unfair or deceptive act or practice prescribed under section 18(a)(1)(B) of the Federal Trade Commission Act (15 U.S.C. 57a(a)(1)(B)).
 (c)Powers of CommissionThe Commission shall enforce this section in the same manner, by the same means, and with the same jurisdiction, powers, and duties as though all applicable terms and provisions of the Federal Trade Commission Act (15 U.S.C. 41 et seq.) were incorporated into and made a part of this Act. Any person who violates subsection (a) shall be subject to the penalties and entitled to the privileges and immunities provided in the Federal Trade Commission Act.
 4.Conversion therapy definedThe term conversion therapy— (1)means any practices or treatments by any person that seek to change another individual’s sexual orientation or gender identity, including efforts to change behaviors or gender expressions, or to eliminate or reduce sexual or romantic attractions or feelings toward individuals of the same gender if such person receives monetary compensation in exchange for such services; and
 (2)does not include practices that— (A)provide assistance to an individual undergoing a gender transition, or
 (B)provide acceptance, support, and understanding of clients or facilitation of clients’ coping, social support, and identity exploration and development, including sexual orientation-neutral interventions to prevent or address unlawful conduct or unsafe sexual practices,
 so long as such efforts do not seek to change sexual orientation or gender identity.5.SeverabilityIf any provision of this Act, or the application of such provision to any person or circumstance, is held to be unconstitutional, the remainder of this Act, and its application to any person or circumstance shall not be affected thereby.
		
